97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry BUTLER, Plaintiff-Appellant,v.Charles REYNOLDS;  Huntington Place Apartments;  ScottLockard, Defendants-Appellees.
No. 95-17316.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 26, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Terry Butler appeals pro se the district court's dismissal of his action as a sanction for discovery abuses pursuant to Fed.R.Civ.P. 37(b)(2)(C).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a district court's imposition of discovery sanctions for abuse of discretion.   Adriana Int'l Corp. v. Thoeren, 913 F.2d 1406, 1408 (9th Cir.1990), cert. denied, 498 U.S. 1109 (1991).  We conclude that the district court did not abuse its discretion.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3